 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                      No. 2:17-cv-1213-EFB P

12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DUCH, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. By order filed May 10, 2019, the court found that service of the amended

19   complaint is appropriate for defendants Moreland, Callus, Smith, Trott, Webber, Duch, and

20   Jones. ECF No. 14. The court informed plaintiff she could proceed against defendants

21   Moreland, Callus, Smith, Trott, Webber, Duch, and Jones only or file a second amended

22   complaint within 30 days that also states a claim against defendants Soderberg, Ramirez,

23   Dawson, Young, Proctor, and Meyer. Id. The time for amending has passed and plaintiff has

24   elected to proceed only with the claim against defendants Moreland, Callus, Smith, Trott,

25   Webber, Duch, and Jones. See ECF No. 15.

26           Accordingly, IT IS ORDERED that the Clerk of the Court randomly assign a United

27   States District Judge to this case.

28   /////
 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Soderberg,
 2   Ramirez, Dawson, Young, Proctor, and Meyer be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: June 11, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
